Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 1 recites a surrounding environment is at a low temperature that indicates a particular temperature (i.e. ambient temperature) further applicants recites based on temperature information yet it is not clear to The Examiner if these are the same temperatures or different. If they are the same the amendments should be amended in order to better reflect that they are the same If not applicant should indicate what particular temperature it is reflected. In other words it is the ambient or fuel stack temperature. For examination purposes it will be assumed that the second temperature is the fuel stack temperature information and the first one is considered ambient temperature. Claim 10 has similar deficiencies. 
   Claim 2 further recites the surrounding environment is at a low temperature and should also be considered when the deficiencies highlighted above.  
Claim 3 recites … judge whether to perform… with the first current increase rate and the second current increase rate based on the state of charge the and should be changed to or indicate the action of judging or selection of A or B. 
Claims 
1 recites the limitation "standby power generation" in line 18 
1 recites the limitation "power generation during operation" in in line 14 
4 recites the limitation "power generation during operation" 
6 recites the limitation "standby power generation" 
8 recites the limitation "power generation during operation" 
9 recites the limitation "standby power generation" in lines 3-4 and 7-8
10 recites the limitation "power generation during operation" in line 13
10 recites the limitation "standby power generation" in lines 2
There is insufficient antecedent basis for this limitation in the claims.

In order to correct the deficiencies highlighted above claims 
1 and 10 recite the limitation "standby power generation" in line 9 and 8-9, respectively should be a standby power generation and
1 and 10 recite the limitation "power generation during operation" in in line 10 and 10, respectively should be a standby power generation.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1  Wake  considered the best prior art teaches 
A fuel cell vehicle mounted with a fuel cell system including a fuel cell stack and a battery that is charged with power generated by the fuel cell stack, the fuel cell vehicle travelling using power of the fuel cell stack and the battery (see Fig. 1), and comprising: 
a control section configured to (see Fig. 1: 24), when a surrounding environment is at a low temperature, control operation of the fuel cell system prior to travelling, to perform standby power generation from activation to when travel is allowed and to perform power generation during operation of the fuel cell vehicle after travel has been allowed (see para 0043 and 0044), wherein: 
the control section includes one or more processors (see 68, para 0041); the one or more processors cause the battery to be charged with the power generated by the fuel cell stack (see para 0007-0010)
However Wake does not disclose that during the power generation during operation, the one or more processors increase a power generation current of the fuel cell stack in accordance with a first current increase rate; and during the standby power generation when the power generation current of the fuel cell stack exceeds a standby switching current value set based on temperature information, the one or more processors switch the first current increase rate to a second current increase rate that is a lower increase rate than the first current increase rate and increase the power generation current of the fuel cell stack in accordance with the second current increase rate and such limitations are not obvious to one within the field given the particular circumstances and steps required.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 6, 2022